Citation Nr: 0734302	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-30 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a dental disorder, 
for purposes of disability compensation.

3.  Entitlement to service connection for nerve damage due to 
use of dental fillings containing mercury.

4.  Entitlement to service connection for Type II diabetes 
mellitus associated with herbicide exposure.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to September 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claims.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. August 16, 2006) that reversed a decision of 
the Board of Veterans' Appeals (Board) which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Haas and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent 
that may ultimately be overturned on appeal, on September 21, 
2006, the Secretary of Veterans Affairs imposed a stay at the 
Board on the adjudication of claims affected by Haas.  The 
specific claims affected by the stay include those involving 
claims based on herbicide exposure, such as the veteran's 
claim for service connection for diabetes mellitus, in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the Board will adjudicate the veteran's claim for 
service connection for diabetes mellitus.

It appears from the veteran's original application for 
service connection in September 2002 that he is claiming 
nerve damage as a result of mercury fillings in service, but, 
in its December 2002 rating decision, the RO adjudicated the 
claim as one for service connection for a dental disorder for 
compensation purposes.  Although the rating decision  
referred to nerve damage, it limited discussion to the 
assignment of a compensable evaluation for a dental 
condition.  His claim for service connection for nerve damage 
as a residual of mercury fillings is properly evaluated under 
different criteria, and this has not been accomplished in 
this case.  The veteran disagreed with the December 2002 
rating decision, including, if the claim is construed 
liberally, disagreement with the characterization of the 
dental disorder as separate from his claim for nerve damage.  
The claim for service connection for nerve damage as a 
residual of mercury fillings is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for 
issuance of a statement of the case (SOC) and is addressed in 
the REMAND portion of the decision below.  Manlincon v. West, 
12 Vet. App. 238 (1998).

The claim for service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the AMC, in Washington, DC.


FINDING OF FACT

Although the veteran was given fillings in service for dental 
caries, the competent medical evidence does not reflect these 
treatments have resulted in nonunion or malunion of the 
maxilla or mandible; limited motion of the temporomandibular 
joint; impairment of the ramus, the condyloid process, or the 
coronoid process; loss of the hard palate; or loss of any 
teeth.


CONCLUSION OF LAW

Service connection for disability compensation purposes is 
not warranted for a dental disability. 38 U.S.C.A. § 1110, 
1131, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims he currently he is entitled to service 
connection for mercury fillings he received in service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In November 2002, the veteran was advised as to what evidence 
VA was responsible for obtaining and what evidence the 
veteran should submit.  He was also informed as to the type 
of evidence which would support his claim.  The veteran was 
advised to submit or tell VA about evidence and to support 
his claim with appropriate evidence.  The letter, in essence, 
advised him to submit any evidence he might have in his 
possession or identify any evidence that might support his 
claim, although it did not specifically set forth that advice 
in those words.  The veteran clearly understood he could 
submit evidence on his own behalf, as he submitted private 
medical evidence.  The November 2002 letter advised the 
veteran of each notice element required by 38 C.F.R. § 
3.159(b)(1).  See 38 U.S.C.A. § 5103(a).

A March 2006 letter provided the veteran with notice 
regarding the effective date and disability evaluations 
available, should service connection be established for any 
claimed disability.  Although this letter was submitted 
subsequent to final adjudication of the claim in the March 
2005 supplemental statement of the case, the veteran was not 
prejudiced thereby, as he stated in November 2004 that all 
evidence was submitted.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), see generally Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir.2007), see Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007)

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records, 
private clinical records, and VA clinical records are 
associated with the claims file.  VA afforded the veteran an 
opportunity to submit any additional evidence and to identify 
any relevant evidence.

While no VA examination was conducted, the Board finds that 
no such examination is necessary.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Here, although the service 
medical records show the veteran received fillings in 
service, there is no competent evidence of a current 
disability.  Thus, no VA examination is required.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for an increased rating.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  All requirements of the duty to notify 
the veteran and the duty to assist the veteran are met.

Claim for Service Connection for a Dental Disorder

The veteran has disagreed with the RO's denial of service 
connection for a dental disorder.  He contends that he is 
entitled to service connection for a dental disorder for 
purposes of compensation.  Specifically, he asserts that 
fillings placed by dentists during service were made of 
mercury, which can cause damage or problems.  The Board has 
reviewed all the evidence set forth previously and finds that 
service connection for a dental disorder for the purposes of 
compensation is not warranted.  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 
3.381, 17.161.  As this is a claim for compensation only, the 
Board will not address 38 C.F.R. §§ 3.381.  As noted in the 
INTRODUCTION above, entitlement to service connection for a 
dental disorder for outpatient treatment purposes.

In the present case, the veteran has not alleged any dental 
trauma in service, simply that fillings he received in 
service were made of mercury.  The veteran's service medical 
records only indicate that between May 1966 and September 
1968 the veteran had fillings placed for dental carries.  
There is no evidence the veteran had maxillary dental loss 
due to trauma in service.

There is no competent medical evidence showing that the 
veteran currently has any potentially compensable dental 
disorder due to the loss of substance of the body of the 
maxilla or mandible.  Nonunion or malunion of the maxilla or 
mandible; limited motion of the temporomandibular joint; 
impairment of the ramus, the condyloid process, or the 
coronoid process; or loss of the hard palate has not been 
noted.

With respect to missing teeth, the regulations governing 
dental claims distinguish between "replaceable missing 
teeth", see 38 C.F.R. § 3.381(a), and teeth lost as a result 
of "loss of substance of body of maxilla or mandible", see 38 
C.F.R. § 4.150.  See Simington v. West, 11 Vet. App. 41, 
44 (1998).  Only the latter are to be considered disabling 
for purposes of service-connected compensation.  There is no 
competent medical evidence that the veteran is missing any 
teeth.

The preponderance of the evidence is against the veteran's 
claim for service connection for a dental disorder for the 
purposes of compensation.  As the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim cannot be granted.


ORDER

The claim for service connection for a dental disorder for 
purposes of disability compensation is denied.


REMAND

The veteran claims he witnessed an attack on the USS 
Forrestral which resulted in the deaths of several men.  He 
states that he was in the crow's nest aboard his own ship, 
the USS Samuel N. Moore, which was nearby.  The veteran has 
stated that this occurred in September 1967 but has also 
submitted an internet print-out that states that the attack 
occurred in July 1967.  It does not appear that VA attempted 
to verify the veteran's claimed stressor.  As there is no 
objective evidence that the veteran participated in combat, 
the law requires that his claimed stressor be corroborated by 
evidence other than his lay testimony or the diagnoses of 
PTSD.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
A stressor verification request should be submitted to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly, the U.S. Armed Services Center for Unit Records 
Research (CURR)).

On the veteran's original application for compensation and 
pension, he states that he receives money from either the 
Social Security Administration (SSA) or public assistance.  
VA should determine whether the veteran receives SSA benefits 
and, if so, these records should be obtained.

The veteran is entitled to an SOC which addresses his claim 
of entitlement service connection for nerve damage due to 
mercury fillings.  Manlincon, 12 Vet. App. at 240-41; 
VAOPGCPREC 16-92.  The issue should be returned to the Board 
after issuance of the SOC only if the veteran files a timely 
substantive appeal.  The veteran should be informed that the 
submission of a substantive appeal as to this issue has not 
been accomplished, and the veteran should be specifically 
advised as to the length of time he has to submit a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
opportunity to identify any evidence not yet 
of record.  He should be asked whether he 
receives any SSA benefits.

2.  If the veteran receives SSA benefits, a 
request for his SSA records should be 
submitted to the SSA.  These records should 
be associated with the claims file.  If 
these records cannot be obtained, then 
evidence of attempts to retrieve these 
records should be associated with the claims 
file.

3.  Ask the JSRRC to research deck logs, 
ship histories, and navy shore station 
histories for the USS Samuel N. Moore and 
the USS Forrestral, for July 1967 through 
September 1967.  If the USS Forrestral was 
attacked during that time, ask JSRRC to 
determine when and where the USS Forrestral 
was when it was attacked and whether the USS 
Samuel N. Moore was nearby.

4.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the veteran 
and his representative.  After the veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

5.  Afford the veteran an opportunity to 
submit or identify any evidence pertinent to 
his claim that he is entitled to a service 
connection for nerve damage due to mercury 
fillings, including VA treatment records.

6.  Issue an SOC as to the claim service 
connection for nerve damage, if that has not 
already been done. Manlincon, supra.  If the 
decision issued in the SOC remains adverse 
to the veteran, the veteran should be 
informed that he must file a timely and 
adequate substantive appeal if he wishes to 
appeal the claim to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
The veteran must be informed of the time 
period allowed for perfecting a timely 
appeal, including information as to the 
specific date by which the appeal must be 
received by VA as well the information 
supplied in the form letter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


